Citation Nr: 1635648	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right patellofemoral syndrome (limited motion).

2.  Entitlement to an evaluation in excess of 10 percent for right knee subluxation.

3.  Entitlement to an evaluation in excess of 10 percent for left patellofemoral syndrome (limited motion).

4.  Entitlement to an evaluation in excess of 10 percent for left knee subluxation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Honolulu, Hawaii.  A transcript of the proceeding has been associated with the claims file.

In December 2015, the Board remanded the Veteran's claims for further development.  A more detailed procedural posture is provided in the introduction to that Board decision.  These matters are now returned to the Board for further review.

A February 2016 rating decision awarded separate 10 percent ratings for instability of the right and left knees (each), effective February 3, 2016.  As these awards did not constitute a grant of the full benefit sought on appeal, the Veteran's ratings for her knees remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's patellofemoral syndrome of the right and left knees are each assigned 10 percent ratings under Diagnostic Code 5261.  Recently, a February 2016 rating decision awarded separate 10 percent ratings for right and left knee instability under Diagnostic Code 5003-5257, effective February 3, 2016.  The Veteran seeks increased ratings.

In December 2015, the Board remanded the Veteran's claims so that she could be afforded a new VA examination because the December 2009 VA examiner did not have the benefit of reviewing certain private treatment records.  Pursuant to the Board's remand directive, the Veteran was afforded a new VA examination in February 2016.  

More recently, however, the Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald that a VA examination of a veteran's knees was inadequate for rating purposes because it did not include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  See Correia v. McDonald, No. 13-3238, ___ Vet. App. ___, 2016 WL 3591858 (July 5, 2016).  

In this case, the February 2016 VA examination report does not include "the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing."  Therefore, regrettably, the Board finds that these matters should be remanded to afford the Veteran a new VA examination that addresses the current severity of the Veteran's knee disabilities, and that includes passive and active range of motion testing, weight-bearing and nonweight-bearing.

In addition, a February 2016 report of contact reflects that the Veteran reported that there are outstanding physical therapy records that she wished to submit in support of her claim.  To date, however, those records have not been submitted or obtained.  Therefore, the Board finds that this matter should be remanded so that any outstanding records of treatment for the Veteran's right and left knee disabilities may be associated with the claims file, including but not limited to any outstanding records of physical therapy.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding private treatment records relating to the Veteran's right and left knee disabilities.  To that end, ask the Veteran to identify any such outstanding treatment records for VA to obtain, including but not limited to the physical therapy records she referenced by telephone in February 2016.

2.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected bilateral knee disabilities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's knees.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).

3.  The AOJ should determine if the 2016 rating decision should be modified.  The rating has the code listed as 5003-5257.  Since one code of for limited motion and the other for instability or subluxation, there may be an error.

4. Then, readjudicate the Veteran's claims.  If any claim remains denied, she should be provided a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

